662 So. 2d 1024 (1995)
Steven E. BASS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-204.
District Court of Appeal of Florida, Fifth District.
November 17, 1995.
James B. Gibson, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Michael D. Crotty, Assistant Attorney General, Daytona Beach, for Appellee.
COBB, Judge.
An order revoking probation must state the probationary condition(s) which the trial court found was violated. Blair v. State, 636 So. 2d 784 *1025 (Fla. 1st DCA 1994); Titus v. State, 635 So. 2d 1027 (Fla. 1st DCA 1994); Murphy v. State, 612 So. 2d 676 (Fla. 1st DCA 1993); Haynes v. State, 571 So. 2d 1380 (Fla. 2d DCA 1990). The order entered here does not and, therefore, must be reversed. The cause is remanded for entry of a written order specifying the condition of probation which the defendant violated.
REVERSED AND REMANDED.
DAUKSCH and ANTOON, JJ., concur.